Citation Nr: 0732671	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  97-20 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an organic eye 
disability manifested by visual field loss.

2.  Entitlement to service connection for lung disease, to 
include chronic obstructive pulmonary disease (COPD) and 
bronchial asthma.

3.  Entitlement to a compensable evaluation for impingement 
of the left shoulder (minor) for the period from January 17, 
1996, to December 12, 1999.

4.  Entitlement to an evaluation in excess of 10 percent for 
impingement of the left shoulder (minor) for the period 
beginning on and after December 13, 1999.

5.  Entitlement to separate compensable ratings for 
postoperative scars associated with service-connected 
endometriosis, ovarian cyst, status post laparoscopy, lysis 
of adhesions, status post abdominal hysterectomy, bilateral 
salpingo-oophorectomy, and/or chondromalacia of the right 
knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran has verified active duty in the U.S. Army from 
October 1982 to January 1996, with prior service in the U.S. 
Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied claims of entitlement to service connection for 
impairment of field vision and for lung disease.  

This matter also comes to the Board on appeal from a 
September 1997 decision in which the RO granted service 
connection for impingement syndrome of the left shoulder, and 
assigned a noncompensable rating, effective January 17, 1996.  
In a January 2002 rating decision, the RO granted an 
increased disability rating of 10 percent, effective December 
13, 1999.

In a December 2004 decision, the Board denied entitlement to 
service connection for periodontal/gum disability associated 
with tooth extraction.  The Board also denied entitlement to 
increased ratings for the veteran's service-connected 
hypothyroidism, pineal body cyst, chondromalacia of the right 
knee, and for her service-connected endometriosis, ovarian 
cyst, status post laparoscopy, and lysis of adhesions.  

The Board remanded for additional development the issue of 
entitlement to separate compensable ratings for postoperative 
scars associated with service-connected endometriosis, 
ovarian cyst, status post laparoscopy, lysis of adhesions, 
status post abdominal hysterectomy, bilateral salpingo-
oophorectomy, and/or chondromalacia of the right knee.  The 
Board also remanded the claims of service connection for lung 
disease and an organic eye disability, and the claim for an 
increased rating for impingement syndrome of the left 
shoulder.

In the December 2004 decision, the Board referred claims of 
service connection for a psychiatric disorder, to include 
somatization disorder, and a generalized dry skin disability, 
for any necessary development and adjudication.  It does not 
appear that any action has been taken on these claims.  Thus, 
they are again referred to the RO.

The issue of entitlement to service connection for lung 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the veteran has an organic eye disability manifested by 
visual field loss that had its onset in service or is 
etiologically related to his active service.

2.  For the period from January 17, 1996, to December 12, 
1999, the veteran's left shoulder disability is manifested by 
no more than abduction to 115 degrees, forward flexion to 150 
degrees, adduction to 30 degrees, posterior extension and 
external rotation to 50 degrees, and internal rotation to 105 
degrees, but not by impairment of the clavicle, scapula, or 
humerus, or additional functional loss due to pain or other 
symptoms.

3.  For the period on and after December 13, 1999, the 
veteran's left shoulder disability is manifested by abduction 
to only 90 degrees and internal rotation was limited to 45 
degrees, but also by external rotation only limited to 50 
degrees, and forward flexion was only limited to 115 degrees, 
and without evidence of impairment of the clavicle, scapula, 
or humerus, or additional functional loss due to pain or 
other symptoms.

4.  The veteran's postoperative scars associated with 
service-connected endometriosis, ovarian cyst, status post 
laparoscopy, lysis of adhesions, status post abdominal 
hysterectomy, bilateral salpingo-oophorectomy, and 
chondromalacia of the right knee, are all shown to be 
asymptomatic with no pain, tenderness, ulceration, 
instability, and no resulting functional loss or limitation 
of motion.


CONCLUSIONS OF LAW

1.  An organic eye disability manifested by visual field loss 
was not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  For the period from January 17, 1996, to December 12, 
1999, the criteria for an initial  compensable rating for the 
left (minor) shoulder disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71(a), Diagnostic Code 5201, 5203 (2007).

3.  For the period on and after December 13, 1999, the 
criteria for a rating in excess of 10 percent for the left 
(minor) shoulder disorder have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71(a), Diagnostic 
Code 5201, 5203.

4.  The criteria for the assignment of separate compensable 
rating for postoperative scars associated with service-
connected endometriosis, ovarian cyst, status post 
laparoscopy, lysis of adhesions, status post abdominal 
hysterectomy, bilateral salpingo-oophorectomy, and 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.7, 4.118, Diagnostic Code 
7803, 7804, 7805 (2002); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); see also 38 C.F.R. § 
3.159 (2007).  

Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board finds that these notice requirements have been 
satisfied by letter issued in January 2005.  In this letter, 
the veteran was advised of the evidence needed to 
substantiate her claims for service connection and for 
increased ratings.  She was also advised of her and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by her and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that she believed 
would support her claims.

The Board notes that this letter was not issued prior to the 
initial adjudication of his claims.  Her claims, however, 
were subsequently readjudicated in a Supplemental Statement 
of the Case dated in May 2007.  Thus, any deficiencies in the 
content or timeliness of the notice letter would not be 
prejudicial.  

The Board has considered the Court's holding in 
Dingess/Hartman that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Element (1) is not at issue.  Regarding the remaining 
elements, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate claims 
for service connection, higher disability ratings and earlier 
effective dates in the January 2005 letter.  Following this 
letter, her claims were readjudicated in the May 2007 
Supplemental Statement of the Case.  Thus, the Board finds 
that she has been provided appropriate notice as to each 
element of her claims, in accordance with the holding in 
Dingess/Hartman.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the veteran has provided authorization forms 
identifying relevant treatment from numerous health care 
providers, and that the RO has obtained or attempted to 
obtain treatment from each of these providers.  The veteran 
has also undergone VA examinations in regard to each of the 
claims currently on appeal.  Thus, VA has clearly satisfied 
the duty to assist to the extent possible with respect to 
this claim.

In summary, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection claim

A.  Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2007); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  Service connection for a 
congenital disability, however, may be awarded if it is shown 
that such congenital defect was aggravated through 
superimposed injury during active service.  See VAOPGCPREC 
82-90 (July 18, 1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).

B.  Organic Eye Disability Manifested by Visual Field Loss

The veteran is seeking service connection for a bilateral eye 
disability, which she has consistently described as a lack of 
peripheral vision, or visual field loss.  The record reflects 
that she reported on several occasions while on active duty 
that she had a birth defect that limited her peripheral 
vision.  Since filing her claim for service connection, she 
has argued that this disability became much worse in 1994, 
prior to her separation from service.

At the outset of this discussion, the Board notes that the 
veteran is shown to have refractive error of the eye, which 
results in loss of visual acuity.  This disability was noted 
in a report of medical examination completed in February 
1978, prior to her entry into active duty, and has been noted 
on numerous occasions since.

As noted above, the law provides that refractive errors of 
the eyes, including myopia and astigmatism, are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  Thus, absent a superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, even if visual acuity decreased in service, as this is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990).

In this case, the veteran is not seeking service connection 
for the refractive error of the eye or the resulting loss of 
visual acuity.  Specifically, she has not pointed to either 
loss of visual acuity or medical findings of refractive error 
in her written statements or during hearing testimony.  
Instead, she has consistently argued that she has a distinct 
eye disability that results in loss of peripheral vision, 
which was either caused or aggravated by military service.

In this regard, the Board notes that a report of medical 
examination dated in February 1978 refers to an attached 
ophthalmology consultation.  The report of this consultation 
is no longer associated with the veteran's service medical 
records; however, a report of medical history also completed 
in February 1978 shows that the veteran indicated that she 
had a history of eye trouble, and an examining physician 
noted that she had refractive error of the eyes for which she 
wore glasses.  No other eye disability was noted.  Subsequent 
reports of medical history and examination completed in 
August 1981 are negative for any complaints or findings of 
eye problems.

There are no further notations pertaining to eye problems in 
her service medical records until April 1985, at which time 
she reported a history of a birth defect that hindered her 
peripheral vision.  A subsequent ophthalmology consultation 
indicates that she reported being born with "tubular 
fields" that were diagnosed at age 16, and that she now 
described experiencing constant blurred vision.  Examination 
was found to be essentially unremarkable, and the examiner 
noted a suspicion of psychiatric overlay.  

In April 1987, the veteran again complained of blurred 
vision.  She denied any family history of eye disability or 
eye surgery, and examination was found to be within normal 
limits except for findings of astigmatism in both eyes.  
Further findings of astigmatism were noted in clinical 
records dated in June 1988 and April 1989.  In April 1989, 
the veteran again complained of blurred vision, and of having 
a birth defect that caused loss of peripheral vision.  She 
was referred for dilated fundus examination in June 1989, 
after which an examiner noted an assessment of normal ocular 
health with no treatment ordered.  The examiner, however, did 
order a visual field evaluation, which revealed profound 
visual field loss in both eyes.  The examiner noted that the 
veteran qualified for legal blindness and associated 
benefits, but that she remained qualified to drive because 
there were no visual field restrictions in that state.  The 
examiner noted that she still had had best corrected visual 
acuity of 20/25 in both eyes.

A letter dated in June 1989, and signed by an optometrist, 
explains that she underwent visual field tests, and that her 
fields were constricted to less than 10 degrees in both eyes 
in all meridians.  It was explained that this condition was 
permanent and non-reversible, and that she qualified as 
legally blind.  In this letter, it was again noted that she 
had best corrected visual acuity of 20/25 in both eyes.

An optometry note dated in December 1990 shows that the 
veteran again reported a history of visual field loss, which 
was attributed to probable vitamin A deficiency at birth.  
The examiner noted an assessment of myopic astigmatism.  A 
subsequent optometry note dated in December 1991 shows that 
the veteran was considered legally blind from probably 
vitamin A deficiency.  A similar notation is contained in an 
April 1993 note, and it was also explained that she could 
only see straight ahead.  In April 1994, her problem was 
referred to as "tunnel vision."

The veteran's service medical records reflect that, in 
October 1994, she complained of headaches, dizzy spells, and 
blurred vision, which led to various work-ups, including 
neurological, to determine if she could continue in the 
military.  In February 1995, a neurologist referred the 
veteran for ophthalmological evaluation for her complaints of 
visual field loss.  During this evaluation, the veteran again 
reported that she had known about this problem since 
childhood.  The examiner found that he did not see a 
physiologic disorder to explain her complaints of tunnel 
vision.  He noted that he needed to dilate the veteran, which 
she refused at that time.  The examiner noted an assessment 
of tubular vision of unknown etiology with suspected 
psychiatric overly by negative ophthalmology evaluation in 
1985.  Shortly thereafter, in April 1995, the veteran 
underwent dilation, which resulted in an assessment of a 
grossly normal eye exam.  

In a narrative summary completed as an addendum to a Medical 
Board Report in June 1995, an ophthalmologist explained that 
he had examined the veteran in early 1995, and found her to 
have a completely normal ocular examination; however, with 
her history of severely constricted visual fields, the 
ophthalmologist had her repeat the Humphrey visual field 
test.  This test showed severe visual constriction in both 
eyes with less than 10 degrees of vision fixation in either 
eye.  The ophthalmologist explained that this would qualify 
as legal blindness if there was "an organic true reason for 
a severe constricted visual field."  Because her visual 
field examination findings and clinical evaluation findings 
were inconsistent, it was recommended that she undergo 
electrophysiology-type testing to see if she had some form of 
atypical retinitis pigmentosa.  She then underwent 
electroretinogram and visual-evoked potential studies, which 
were all found to be normal.  The ophthalmologist then 
concluded that he could find no organic reason that she 
should have constricted visual fields.  Absent a true organic 
cause, he was unable to make a diagnosis of legal blindness.  
He indicated that her vision loss did not correspond to any 
central nervous defect known to him, and that the normal 
electrophysiology studies excluded an ocular reason for this 
visual problem.

An August 1995 addendum to a Medical Board Report shows that 
the veteran was also examined by another physician, which 
again showed severe constriction of her visual fields.  It 
was again noted, however, that she had undergone extensive 
testing, all of which were within normal limits, and that the 
etiology of her visual field loss was unclear.

The veteran's service medical records are negative for any 
additional eye examinations until her separation from service 
in January 1996.  Immediately upon her separation, she filed 
a formal application for service connection for her visual 
field loss.

In April 1997, she underwent a VA eye examination in which 
she complained of visual field loss and poor night vision.  
Examination revealed visual acuity of 20/30 and 20/40, right 
and left respectively, with corrective lenses.  Visual field 
examination revealed a marked constriction of both fields to 
within 5 degrees of fixation point, but examination was 
otherwise found to be negative.  The examiner noted that the 
history obtained of the veteran's driving habits and lack of 
bumping into objects was not consistent with the marked 
visual field constriction shown on examination.  The examiner 
noted an impression of constricted visual field habits not 
consistent with patient 's visual habits.

In June 1997, a VA neurologist reviewed the claims file in 
regard to both the claimed eye disability and a separate 
claim involving migraine headaches.  The neurologist noted 
that the veteran had been extensively worked-up by different 
ophthalmologists, but no definite explanation for her claimed 
eye disability had been forthcoming.  The neurologist 
concluded that he was not been able to come out with any 
etiology based on his review of the claims file.

Private medical records show that she went to an eye clinic 
in July 1995 reporting a history of loss of peripheral vision 
possibly due to vitamin A deficiency of mother during 
gestation.  The examiner indicated that ERG and EOG tests 
were normal, and that there was no evidence of retinitis 
pigmentosa.  The examiner noted a diagnosis of tubular visual 
fields of unknown etiology.  This appears to be the same 
physician (Dr. Rinderknecht) who completed the August 1995 
addendum that was associated with the Medical Board Report 
prior to her separation.  She continued to see that 
physician, and, in a January 1996 clinical note, it was noted 
that the veteran had called upset and crying because she had 
lost her driver's license.  The physician noted that he had 
explained that "15 degree" requirement for obtaining a 
license.  A subsequent eye examination in December 1997 also 
reveals that the veteran had a history of tubular visual 
fields.  Dilated fundus exam showed mild peripapillary 
pigment, but otherwise normal macular, vessels, and periphery 
in both eyes.  No evidence of retinitis pigmentosa was seen, 
and it was noted that she had a normal ERG and EOG in the 
past.  The examiner indicated that her tubular visual fields 
were "possibly secondary" to vitamin deficiency during 
gestation.

In order to clarify the nature and etiology of the veteran's 
claimed eye disability, the Board remanded this claim in 
December 2004 with instructions that the veteran undergo 
another VA eye examination.  In the report of that 
examination, dated December 2005, the examiner concluded that 
the veteran was "clearly malingering" and that tests 
"conclusively demonstrate this."  The examiner explained 
that several types of field tests were done, including 
Goldmann, in which she was unable to see any points in either 
eye.  The examiner indicated that, if this was truly the 
case, she would be unable to walk across the room without 
running into things, and she would be completely dependent on 
others.  The examiner also indicated that she would be unable 
to see straight ahead or to read, both of which were things 
she can easily do.  The examiner also indicated that a 
tangent visual field screen was done at 1 and 2 meters.  This 
revealed an approximately 1 degree visual field at both 
ranges, which the examiner explained was physically 
impossible due to the nature of the test.  For these reasons, 
the examiner determined that the veteran had a "classic, 
obvious, textbook case of malingering," and that she had no 
eye disability whatsoever.

Turning to the merits of the claim, the Board will first 
consider the presumption of soundness.  The record reflects 
that the only eye disability noted on examination at the time 
of the veteran's enlistment was refractive error of the eye.  
No visual field loss was documented, either due to a 
congenital, development, or acquired disability.  Thus, in 
order to rebut the presumption of soundness, VA law and 
regulations require that there be clear and unmistakable 
evidence that a psychiatric disorder existed prior to 
service, and that such disorder was not aggravated by 
service.  See VAOPGCPREC 3-2003.

The Board, however, believes that the evidence is not clear 
and unmistakable in establishing that a disability manifested 
by visual field loss existed prior to service.  Although the 
veteran has reported a history of symptoms as a child, and 
first being told that she had a congenital disability when 
she was 16, the Board notes that there is no contemporaneous 
medical evidence of record establishing that she was 
diagnosed with a disability prior to service.  Moreover, the 
record shows that the veteran was on active duty for four 
years before such complaints were first documented.

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self-report that he had previously 
suffered from "depression or excessive worry;" in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have pre- 
existed service were insufficient to rebut the "presumption 
of soundness" as was found in 38 U.S.C.A § 1111, because 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were found to be insufficient to rebut the 
presumption of soundness.

As in Miller, there is no contemporaneous medical evidence of 
record here to support the conclusion that the veteran had a 
disability manifested by visual field loss which preexisted 
her entry into active duty.  To the extent that such a 
preexisting history was noted in service, the examiners were 
clearly noting only the history that was reported by the 
veteran herself, and findings of a history of vitamin A 
deficiency at birth appear by in-service and post-service 
examiners to be merely "speculative" opinions to explain 
her reported history.  The Board believes that such 
speculation is not sufficient to overcome the presumption of 
soundness at entrance.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In short, for these reasons, the Board concludes that the 
evidence of record does not clearly and unmistakably 
establish that a disability manifested by visual field loss 
preexisted service; thus, the presumption of soundness upon 
entrance into service has not been rebutted.

Having found that the evidence is not sufficient to establish 
that a disability manifested by visual field loss preexisted 
service, the Board will turn to the question of whether any 
disability manifested by visual field loss was incurred in 
service or was otherwise etiologically related to service.

In this regard, the Board recognizes that complaints and 
findings of visual field loss are clearly and consistently 
documented throughout her service medical records between 
1985 and separation.  Nevertheless, the Board concludes that 
the preponderance of the credible and probative evidence is 
against finding that the veteran has a current eye disability 
manifested by visual field loss that had its onset in 
service, or is otherwise related to her period of active 
service.

In reaching this conclusion, the Board found the most 
probative evidence to be the report of the VA examination 
conducted in December 2005.  As noted, that examiner 
conducted extensive testing and concluded that the veteran 
had no eye disability manifested by visual field loss.  In 
fact, the examiner concluded that the veteran was clearly 
malingering and that this conclusion was confirmed by 
testing.  Specifically, the examiner explained that several 
types of field tests were done, including Goldmann, in which 
she was unable to see any points in either eye.  The examiner 
noted that, if this was truly the case, she would be unable 
to walk across the room without running into things, and that 
she would be unable to see straight ahead or to read, both of 
which were things she can easily do.  The examiner also 
indicated that a tangent visual field screen was done, which 
revealed an approximately 1 degree visual field at both 
ranges.  The examiner explained that this result was 
physically impossible due to the nature of the test.

The Board notes that, despite the repeated in-service 
findings of visual field loss, there is substantial medical 
evidence that supports the December 2005 VA examiner's 
finding that the veteran has no eye disability manifested by 
visual field loss.  For example, when the veteran first 
reported her history of a birth defect in April 1985, 
examination was found to be unremarkable, and the examiner 
specifically suggested psychiatric overlay as a possible 
explanation for her reported symptoms.  Similarly, in 
February 1995, she underwent an ophthalmological evaluation 
in which she again reported a history since childhood.  The 
examiner found that he did not see a physiologic disorder to 
explain her complaints of tunnel vision.  The examiner noted 
an assessment of tubular vision of unknown etiology with 
suspected psychiatric overly by negative ophthalmology 
evaluation in 1985.  Shortly thereafter, she underwent 
dilation, which resulted in an assessment of a grossly normal 
eye exam.  

In the June 1995 addendum, the ophthalmologist concluded that 
he could find no organic reason that she should have 
constricted visual fields.  He indicated that her vision loss 
did not correspond to any central nervous defect known to 
him, and that the normal electrophysiology studies excluded 
an ocular reason for this visual problem.   As noted, the 
August 1995 addendum to a Medical Board Report shows that the 
veteran was also examined by a private physician.  It was 
again noted that she had undergone extensive testing, all of 
which were within normal limits, and that the etiology of her 
visual field loss was unclear.

Thus, although the veteran underwent several annual eye exams 
between 1989 and 1993 that resulted in findings of loss of 
visual fields so severe as to qualify for legal blindness, 
the record also reflects that extensive testing by 
ophthalmologists in 1995 was ultimately unable to find an 
organic cause for her loss of visual fields.  Furthermore, VA 
examination in April 1997 also revealed marked constriction 
of both fields; however, the examiner also appeared to 
question these results, noting that that such degree of 
visual field loss was not consistent with her driving history 
and lack of bumping into objects.

The Board finds that the inability of examiners in service to 
find an organic cause for her visual field loss, as well as 
the inconsistencies raised by the April 1997 VA examiner 
between her test results and daily life, strongly support the 
ultimate findings of the December 2005 VA examiner.  For this 
reason, the Board concludes that the preponderance of the 
evidence is against finding that the veteran has a current 
disability manifested by visual field loss.  Absent evidence 
of a current "disability," service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

As to the veteran's own lay reports of loss of peripheral 
vision, the Board finds those reports to not be credible, in 
light of the thorough findings of the December 2005 VA 
examiner, which were supported by diagnostic testing.  As 
noted that examiner specifically determined that the veteran 
had a "classic, obvious, textbook case of malingering," as 
shown by the fact that the severe degree of visual field loss 
she described was essentially impossible given the nature of 
the tests, and her obvious ability to walk straight and to 
read.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for an organic eye disability 
manifested by visual field loss, and the benefit-of-the-doubt 
rule is not for application.

III.  Increased rating claims

A.  Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

B.  Impingement syndrome of the left shoulder (minor)

The veteran's service-connected left shoulder disability has 
been rated by the RO as malunion of the clavicle or scapula, 
by analogy.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
(DC) 5203 (2007). 

At the outset of this discussion, the Board notes that the RO 
has assigned a noncompensable rating from January 17, 1996, 
to December 12, 1999, and a 10 percent rating from December 
13, 1999, to present.  Apparently, the RO believed that the 
date of December 13, 1999, corresponded to the date of a 
claim for an increased rating.  In essence, the RO did not 
initially treat this appeal as having arose from the initial 
grant of service connection; instead, the RO believed it 
arose from a claim received on December 13, 1999.  In the 
December 2004 remand, however, the Board recharacterized this 
appeal as having arose from the initial grant of service 
connection.  In any event, regardless of the RO's basis for 
assigning an effective date of December 13, 1999, for the 
grant of a 10 percent rating, the Board is obligated to 
review the entire record, and determine whether an increased 
rating is warranted at any time since January 17, 1996.  See 
Fenderson.

In this regard, the veteran's service medical records reflect 
that she initially complained of left shoulder pain in April 
1991, which she attributed to a motor vehicle accident in 
1987.  Physical examination revealed tenderness to palpation 
over the trapezius, with full range of motion and normal x-
rays.  She was given a diagnosis of trapezius strain.  In 
1993, she again reported pain.  Examination was normal, and 
she was given a diagnosis of acromioclavicular joint strain.

During a VA general medical examination in March 1997, 
examination of the left shoulder revealed abduction to 160 
degrees, and forward flexion to 150 degrees.  The examiner 
found that backward extension, internal rotation, external 
rotation, and adduction were all full.  The examiner noted a 
diagnosis of impingement syndrome of the left shoulder.  X-
rays of the left shoulder were found to be normal.

During another VA general medical examination in February 
2000, the veteran repeated that she had problems with her 
shoulder since 1987, but she also indicated that she had 
fallen on her shoulder in 1997.  The examiner noted that she 
had been given a diagnosis of impingement shoulder, but that 
examiner also characterized her symptoms as "a bit 
unusual."  The examiner noted that most of her complaints 
were in the mid-suprascapular region or supraspinatus area, 
and she described great difficult if she slept wrong.  She 
reported that she slept with a cervical pillow to treat her 
symptoms.  The veteran also reported difficulty lifting with 
that arm alone if she started at the waist, but no difficulty 
moving the arm at the truncal level.

Examination revealed the left shoulder was found to be normal 
in appearance.  A slight palpable grind was noted, but this 
was found to be symmetrical and present in the right 
shoulder.  Abduction was found to be to 115 degrees, forward 
flexion to 150 degrees, adduction to 30 degrees, posterior 
extension and external rotation to 50 degrees, and internal 
rotation to 105 degrees.  The examiner noted very little 
actual tenderness at the shoulder, although she did report 
that it was tender laterally.  The examiner indicated that 
most of the tenderness was in the mid-suprascapular or 
supraspinatus area.  Impingement sign was found to be 
negative with abduction and external rotation, but positive 
when the arm was pulsed forward at a forward flexion position 
of 110 degrees.  The examiner noted a diagnosis of left 
shoulder strain, rule out arthritis with x-ray.  The examiner 
also noted that it was unclear from this examination whether 
she had impingement syndrome.  A March 2000 addendum 
indicates that left shoulder x-rays were found to be normal.

Thereafter, in the December 2004 remand, the Board determined 
that the veteran had not yet had an adequate orthopedic 
examination to evaluated the severity of her left shoulder 
disability.  The claims file was subsequently returned to the 
RO via the AMC, and, in January 2006, the veteran underwent a 
comprehensive VA orthopedic examination.  In the report of 
that examination, it was noted that she had no history of 
surgery on her left shoulder and used no assistive device.  
She reported that it hurt almost daily, and had been 
experiencing increased pain since a fall in December 2005.  
She denied flare-ups, and reported that she was receiving no 
current treatment.  The veteran indicated that she could not 
lift over about three pounds without help, and that it was 
hard to perform activities such as mopping and vacuuming.  

Examination revealed tenderness at the coracoid bicipital 
groove, lateral upper humerus, AC joint region, and posterior 
shoulder joint region.  Manual muscle strength testing was 
5/5 on the right, and 4/5 on the left in both flexion and 
extension with complaints of pain in the shoulder.  No gross 
atrophy or skin changes were found.  Range of motion studies 
were reported, but the examiner indicated that she would not 
go beyond the first point of pain.  Flexion was found to be 
to 115 degrees, extension to 50 degrees, abduction to 90 
degrees, internal rotation to 45 degrees, and external 
rotation to 75 degrees.  No changes were noted with repeat 
flexion.  The examiner found that functional impairment was 
moderate with no weakness, fatigability, or incoordination.  
Pain was visibly manifested on motion, slight plus.  The 
examiner determined that there was adequate pathology to 
support her subjective complaints, but that there was nothing 
that would interfere with her ability to perform average 
employment in a civil occupation.  Past x-rays were noted to 
be normal, and an addendum shows that current x-rays were 
obtained and reviewed.  The only diagnosis noted following x-
ray review was strain.

As noted above, the RO has rated the veteran's left shoulder 
disorder under DC 5203.  The Board, however, will considered 
whether a higher rating may be available under any criteria 
applicable to the shoulder.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by VA must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

In this regard, under DC 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, DC 
5203.

In this case, repeated examination has revealed no evidence 
of malunion or nonunion of the clavicle or scapula.  
Examination has also revealed no evidence of loose movement 
or dislocation, so as to warrant even a compensable rating 
under this code at any time since 1999.  Thus, 
notwithstanding the RO's use of this code, the Board finds 
that the preponderance of the evidence is against awarding 
increased ratings under this code either before or after 
December 13, 1999.

Under DC 5201, a 20 percent evaluation is given for 
limitation of motion of the minor arm when motion is possible 
to the shoulder level or to midway between the side and 
shoulder level; and a 30 percent evaluation requires that 
motion (of the minor arm) be limited to 25 degrees from the 
side. 38 C.F.R. § 4.71a, DC 5201.

As noted above, during the March 1997 VA examination, 
abduction was found to be to 160 degrees, and forward flexion 
to 150 degrees.  Range of motion was otherwise full.  Thus, 
these findings would not support the grant of a higher rating 
under DC 5201 for the period before December 1999.  
Thereafter, during the February 2000 VA examination, 
abduction was found to be to 115 degrees, and forward flexion 
to 150 degrees.  External rotation was found to be to 50 
degrees, and internal rotation to 105 degrees.  Thus, these 
findings also would not support the grant of a higher rating 
under DC 5201 before or after December 1999.

The Board recognizes that the greatest degree of limitation 
of motion was shown during the most recent VA examination in 
January 2006, wherein abduction was limited to only 90 
degrees, and internal rotation was limited to 45 degrees.  
These findings suggest the possibility that motion was 
limited to the shoulder level or below, which would warrant 
an increased rating of 20 percent.  However, external 
rotation was only limited to 50 degrees, and forward flexion 
was only limited to 115 degrees.  Therefore, as motion above 
the shoulder level is still possible, the criteria for an 
increased rating under DC 5201 are not met.

The Board has also considered the criteria of DC 5202, which 
contemplates impairment of the humerus.  Repeated VA 
examination, however, has failed to the demonstrate malunion 
or nonunion, or dislocation of the scapulohumeral joint. 

The Board has also considered the functional impairment which 
can be attributed to pain or other symptoms.  See DeLuca.  In 
this regard, the Board found the most probative evidence to 
be the report of the January 2006 VA examination, as this was 
the only examination in which functional loss was 
specifically address.  That examiner found that functional 
impairment was moderate with pain visibly manifested on 
motion, but no evidence of weakness, fatigability, or 
incoordination.  The examiner also found no atrophy, and 
specifically concluded that there was nothing that would 
interfere with her ability to perform average employment.  
Although pain on motion was observed, it was also noted that 
the veteran would not move beyond the point at which pain was 
experienced.  Thus, the ranges of motion considered in regard 
to DC 5201 already contemplate the degree of limitation of 
motion caused by pain.  Therefore, the Board concludes that 
the degree of functional loss shown on examination is already 
contemplated by the currently assigned ratings, and that the 
preponderance of the evidence is against awarding higher 
disability ratings either before or after December 1999 based 
on functional loss.

In summary, the Board finds the preponderance of the evidence 
is against granting a compensable rating for the left 
shoulder disability for the period from January 1996 to 
December 1999, and against granting an evaluation in excess 
of 10 percent on and after December 1999.  Thus, the benefit 
sought on appeal is denied.

C.  Postoperative scars associated with service-connected 
endometriosis, ovarian cyst, status post laparoscopy, lysis 
of adhesions, status post abdominal hysterectomy, bilateral 
salpingo-oophorectomy, and/or chondromalacia of the right 
knee

As noted in the Introduction, in the December 2004 decision 
the Board denied entitlement to increased ratings for the 
veteran's service-connected hypothyroidism, pineal body cyst, 
chondromalacia of the right knee, and for her service-
connected endometriosis, ovarian cyst, status post 
laparoscopy, lysis of adhesions, status post abdominal 
hysterectomy, and bilateral salpingo-oophorectomy.

The Board, however, also remanded for additional development 
the issue of entitlement to separate compensable ratings for 
postoperative scars associated with these disabilities.  The 
Board notes that, prior to the December 2004 remand, the 
aforementioned scars had not been the subject of a specific 
VA scar examination, and their severity had not been 
addressed in any of the other VA examinations conducted 
throughout the pendency of this appeal.  Similarly, private 
treatment records associated with the claims file do not 
contain specific complaints or clinical findings regarding 
her scars.  Therefore, the Board finds the most probative 
evidence of record regarding these scars to be the report of 
a VA scars examination conducted in December 2006.  

At that time, it was noted that a biopsy scar was seen on the 
right upper out breast quadrant, which was 1/8 inches in 
maximum width, and 13/4 inches in maximum length.  The examiner 
also observed a surgical scar on the medial aspect of the 
right knee, which was found to be 2 inches in maximum width, 
and 1/8 of an inch in maximum length.  With respect to her 
hysterectomy and bilateral salpingo-oophorectomy, the 
examiner noted a scar on the central lower abdomen that was 
found to have a maximum width of 7 inches, and a maximum 
length of 1/8 of an inch.  With respect to the removal of a 
growth of the left antecubital fossa, the examiner noted a 
scar measuring a maximum width of 1 inch and a maximum length 
of 1/8 of an inch.  No other scars were seen on examination.

With respect to each scar, the examiner found no tenderness 
on palpation, no adherence to underlying tissue, and no 
limitation of motion due to scarring.  The examiner also 
found no loss of function due to any of these scars, and no 
underlying soft tissue damage.  The examiner also found no 
skin ulceration or breakdown over any scar.  

The Board notes that, to date, none of the veteran's scars 
have been awarded a separate compensable rating.  Thus, the 
Board has considered whether such ratings may be warranted 
under any diagnostic code applicable to scars.  In this 
regard, the Board also notes that, during the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for skin disorders, effective on August 30, 
2002.  67 Fed. Reg. 49,590 (July 31, 2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

Under the old rating criteria, effective prior to August 30, 
2002, for superficial scars that were tender and painful on 
objective demonstration, a 10 percent evaluation was 
warranted under 38 C.F.R. § 4.118, DC 7804 (2002).  
Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, DC 7803 (2002).  Other scars were rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2002).

Under the revised rating criteria, a 10 percent rating is 
applicable under DC 7804 (2007) for scars that are 
superficial, painful on examination.  A superficial scar is 
one not associated with underlying soft tissue damage.  
Superficial and unstable scars warrant a 10 percent 
evaluation under 38 C.F.R. § 4.118, DC 7803 (2007).  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Other scars are to 
be rated based on limitation of function of the part affected 
under DC 7805 (2007).

Under the rating criteria in effect prior to August 30, 2002, 
third degree burn scars with an area or areas exceeding 6 
square inches (38.7 sq. cm.) warranted a 10 percent rating.  
The next higher rating of 20 percent required evidence of 
third degree burn scars of an area or areas exceeding 12 
square inches (77.4 sq. cm.).  38 C.F.R. § 4.118, DC 7801 
(2002).

Under the new version of DC 7801 (2007), scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion are rated based on their size.  A 10 percent 
evaluation is warranted for scars comprising an area or areas 
exceeding 6 square inches (39 sq. cm.).  The next highest 
rating of 20 percent evaluation is warranted for scars 
comprising an area or areas exceeding 12 square inches (77 
sq. cm.).  Note (1) to that Code section stated that scars in 
widely separated areas, as on two or more extremities or on 
anterior sand posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25. Note (2) defined a deep scar as one associated 
with underlying soft tissue damage.

Under the rating criteria in effect prior to August 30, 2002, 
second-degree burn scars with an area or areas approximating 
1 square foot (0.1 m.²) warranted a 10 percent rating.  38 
C.F.R. § 4.118, DC 7802 (2002).

Under the new version of DC 7802 (2007) scars, other than of 
the head, face or neck, that are superficial and do not cause 
limited motion are rated as 10 percent disabling if they are 
of an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1) to that Code section stated that scars in 
widely separated areas, as on two or more extremities or on 
anterior sand posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  Note (2) defined a superficial scar as one 
not associated with underlying soft tissue damage.

In this case, the veteran's claim was only adjudicated by the 
RO under the most recent version of the rating criteria, 
which became effective August 30, 2002.  The RO did not 
consider the pre-2002 version, despite being instructed to do 
so in the December 2004 remand.  The Board has considered to 
what extent the veteran would be prejudiced by the RO's 
failure to consider that regulation, or to comply with the 
Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

In this regard, the Board recognizes that substantive changes 
were made in regard to the rating criteria applicable to 
scars; however, those codes that were subject to substantive 
changes appear to have no application in this particular 
case.  For example, with respect to DCs 7801 and 7802, the 
prior versions of the codes were only applicable to burn 
scars; thus, the previous version would not apply in this 
case because all of the veteran's scars are surgical in 
origin.  Furthermore, neither the new or old version of DC 
7800 would apply in this case because none of the scars at 
issue are present on the head, face, or neck.  Thus, the 
Board finds that the RO's failure to consider the prior 
versions of DCs 7800, 7801, or 7802 results in no prejudice 
in this case.  Furthermore, any changes made to DCs 7803, 
7804, and 7805, appear minimal, and, in fact, not 
substantive.  Thus, the Board finds that the ROs failure to 
consider the prior versions of these codes also results in no 
prejudice in this case.

Having found that there is no prejudice to the veteran in 
proceeding to adjudicate this claim, the Board further finds 
that the December 2006 VA examination showed each of the 
veteran's scars to be essentially asymptomatic.  As noted, 
there was no evidence of pain, tenderness, or ulceration, and 
no evidence of tissue damage.  There was also no evidence of 
functional loss due to any scar.  Thus, separate compensable 
ratings under either the new or old versions of DCs 7803, 
7804, and 7805, are clearly not warranted for any of the 
veteran's scars.  In addition, a compensable rating is also 
not warranted under the new version of DC 7801, as no scar 
was shown to be deep or result in limitation of motion.  
Furthermore, no scar was shown to cover an area of 144 square 
inches, nor do they combine to cover an area of 144 square 
inches.  Thus, a rating under the new version of DC 7802 is 
also not warranted.

In short, the veteran's scars have been shown to be 
asymptomatic on examination, and not manifested by criteria 
that would warrant a compensable rating under either the new 
or old criteria.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is denied. 


ORDER

Entitlement to service connection for an organic eye 
disability manifested by visual field loss is denied.

Entitlement to a compensable evaluation for impingement of 
the left shoulder for the period from January 17, 1996, to 
December 12, 1999, is denied.

Entitlement to an evaluation in excess of 10 percent for 
impingement of the left shoulder for the period beginning on 
and after December 13, 1999, is denied.

Entitlement to separate compensable ratings for postoperative 
scars associated with endometriosis, ovarian cyst, status 
post laparoscopy, lysis of adhesions, status post abdominal 
hysterectomy, bilateral salpingo-oophorectomy, and/or 
chondromalacia of the right knee, is denied.


REMAND

The veteran is also seeking service connection for lung 
disease, including COPD and asthma.  She contends that these 
disabilities first manifested while on active duty in the 
military.  

During a VA pulmonary examination in March 2006, she related 
that she began smoking in 1977, and was smoking two packs a 
day while on active duty.  The examiner noted that she had a 
history of valley fever in 1977, but that periodic 
examinations in service revealed no respiratory problems.  
The examiner also noted that she did present for shortness of 
breath in service in 1995; however, x-rays revealed no 
evidence of disability of the lungs.  The examiner concluded 
that the veteran's current symptoms were at least as likely 
as not related to those symptoms reported in service.  The 
examiner, however, also concluded that those pulmonary 
symptoms and her chronic bronchitis were clearly secondary to 
smoking.  A prior VA examination in July 2003 also resulted 
in a finding that the veteran's lung disease is due to her 
history of smoking.

The Board notes that on July 22, 1998, 38 U.S.C.A. § 1103 was 
enacted, which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during active 
service.  By its terms, 38 U.S.C.A. § 1103 is applicable only 
to claims filed after June 9, 1998.  Because the veteran 
filed her claim for service connection prior to that time, 
service connection may be granted for the claimed disability 
if it is shown to have resulted from tobacco use while in 
active military service. 

In VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

In VAOPGCPREC 19-97, the VA General Counsel further indicated 
that two medical questions arise in cases where secondary 
service connection for a tobacco- related disability is 
sought (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) was the nicotine dependence 
which arose during service considered the proximate cause of 
disability occurring after service.

It is unclear whether the veteran can be considered to be 
nicotine dependent and if so whether such nicotine dependence 
is related to smoking during military service, as opposed to 
smoking before or since service.  The Board believes that 
further development in the form of VA examination is required 
to answer these questions.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
psychiatric examination to determine 
whether the veteran meets, or has met, the 
criteria for a diagnosis of nicotine 
dependence pursuant to DSM IV.  The 
examiner should elicit a detailed history 
from the veteran regarding her smoking 
history prior to, during and following his 
military service.  The examiner should 
also review the claims file, including 
service medical records.  If the 
psychiatrist determines that the veteran 
meets the diagnostic criteria for nicotine 
dependence, the examiner should determine 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that such dependence was 
acquired in service and resulted in the 
continued use of tobacco products after 
service.  The basis or bases for any 
opinions expressed should be identified.

2.  The veteran should then be afforded a 
VA respiratory examination for the purpose 
of determining the relationship, if any, 
between her current lung disease and her 
in-service tobacco use and any nicotine 
addiction acquired in service.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  Following the examination it 
is requested that the specialist render 
opinions as to the following:

a.)  If it is determined that the nicotine 
dependence originated during her active 
service (see psychiatric examination 
report), whether it is as likely as not 
(i.e., is there at least a 50 percent 
probability) that any current lung disease 
was causally related to in-service or 
post-service smoking which resulted from 
the inservice nicotine addiction?

b.)  If it is determined that the nicotine 
dependence is not of service origin, 
whether it is as likely as not (i.e., is 
there at least a 50 percent probability) 
that any current lung disease is directly 
related to the inservice tobacco use 
versus pre- and post-service tobacco use?

3.  Once these actions are completed, 
readjudicate the appellant's claim of 
entitlement to service connection for lung 
disease.  If the RO's decision remains 
unfavorable, the RO should issue a SSOC 
and the appellant and his attorney should 
be afforded time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


